            Case 1:20-cv-04723-GHW Document 7 Filed 07/08/20 Page 1 of 4
                                                                      USDC SDNY
                                                                      DOCUMENT
                                                                      ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                      DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                      DATE FILED: 7/8/2020
------------------------------------------------------------------X
  ARTURO YEREMIS,                                                 :
                                                                  :
                                                  Plaintiff,      :
                              -against-                           :       1:20-cv-04723-GHW
                                                                  :
  AMERIT FLEET SOLUTIONS, CHARTER                                 :    ORDER OF SERVICE
  COMMUNICATIONS INC., A-1 ALL GERMAN :
  CAR CORPORATION, AND CITY OF NEW :
  YORK POLICE DEPARTMENT,                                         :
                                                                  :
                                             Defendants.          :
------------------------------------------------------------------X


GREGORY H. WOODS, United States District Judge:
         Plaintiff brings this action against Defendants for discrimination on the basis of his race,

color, and/or national origin, aiding and abetting discrimination, conversion, and negligent infliction

of emotional stress. By order dated June 29, 2020, the Court granted Plaintiff ’s request to proceed

without prepayment of fees, that is, in forma pauperis (IFP). Dkt. No. 6.

                                                   DISCUSSION

A.       Service on Defendants

         Because Plaintiff has been granted permission to proceed IFP, Plaintiff is entitled to rely on

the Court and the U.S. Marshals Service to effect service. Walker v. Schult, 717 F.3d. 119, 123 n.6 (2d

Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve all process . . .

in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order the Marshals Service to serve if the

plaintiff is authorized to proceed IFP)). Although Rule 4(m) of the Federal Rules of Civil Procedure

generally requires that the summons and complaint be served within 90 days of the date the

complaint is filed, Plaintiff is proceeding IFP and could not have served the summonses and

complaint until the Court reviewed the complaint and ordered that summonses be issued. The Court

therefore extends the time to serve until 90 days after the date the summonses are issued. If the
           Case 1:20-cv-04723-GHW Document 7 Filed 07/08/20 Page 2 of 4



complaint is not served within that time, Plaintiff should request an extension of time for service.

See Meilleur v. Strong, 682 F.3d 56, 63 (2d Cir. 2012) (holding that it is the plaintiff ’s responsibility to

request an extension of time for service); see also Murray v. Pataki, 378 F. App’x 50, 52 (2d Cir. 2010)

(“As long as the [plaintiff proceeding IFP] provides the information necessary to identify the

defendant, the Marshals’ failure to effect service automatically constitutes ‘good cause’ for an

extension of time within the meaning of Rule 4(m).”).

        To allow Plaintiff to effect service on Defendants Amerit Fleet Solutions, Charter

Communications Inc., A-1 All German Car Corporation, and City of New York Police Department

through the U.S. Marshals Service, the Clerk of Court is instructed to fill out a U.S. Marshals Service

Process Receipt and Return form (“USM-285 form”) for each of these Defendants. The Clerk of

Court is further instructed to issue summonses and deliver to the Marshals Service all the paperwork

necessary for the Marshals Service to effect service upon these Defendants.

        Plaintiff must notify the Court in writing if Plaintiff ’s address changes, and the Court may

dismiss the action if Plaintiff fails to do so.

                                              CONCLUSION

        The Clerk of Court is instructed to issue summonses, complete the USM-285 forms with

the addresses for Amerit Fleet Solutions, Charter Communications Inc., A-1 All German Car

Corporation, and City of New York Police Department and deliver all documents necessary to

effect service to the U.S. Marshals Service.




                                                       2
           Case 1:20-cv-04723-GHW Document 7 Filed 07/08/20 Page 3 of 4



         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would not

be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf. Coppedge

v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates good faith when

he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated:     July 8, 2020


                                                              GREGORY H. WOODS
                                                             United States District Judge




                                                  3
Case 1:20-cv-04723-GHW Document 7 Filed 07/08/20 Page 4 of 4



          DEFENDANTS AND SERVICE ADDRESSES


   Amerit Fleet Solutions
   405 W. 219th St.
   New York, New York 10034

   Charter Communications
   400 Atlantic Street
   Stamford, Connecticut 06901

   A-1 All German Car Corp.
   400 W. 219th St.
   New York, New York 10034

   City of New York Police Dept.
   One Police Plaza
   New York, New York 10038
